Jackson, Chief Justice.
1. The controlling question made in this caséis whether a slave can take a devise or bequest under a will made and taking effect by the death of the testator during the existence of slavery in the state of Georgia, and prior to the late war.
That question is not open with us. 30 Ga., 161; 46 Ib., 399; 58 Ib., 118. .'Under the principle clearly ruled in those cases the bequest is void.
2. The judgment of the court of ordinary that the will be admitted to probate, does not affect the question of the right of complainant to the property devised, especially as the testator directs in the will where it shall go in the event that complainant cannot take under the laws of the state.
Judgment affirmed.